By the Court.—O’ Gorman, J.
There are many reasons why the decision of the special term should not be disturbed.
The granting the order applied for was very much within the discretion of that court, and we see no reason to believe that such discretion was not properly exercised in this instance.
*211The plaintiff states in her verified petition, that the defendants did sell largely to other persons, and offered her the refuse after such sales of the best material. If she is possessed of knowledge or information sufficient to enable her to make this distinct and definite statement under oath, there can be no difficulty in framing a complaint calling for a definite verified answer to that allegation.
The power to search through the defendant’s account-books in order to find isolated entries, not particularized, to enable the plaintiff to frame a complaint, is open to great abuse and should only be granted where the purpose and necessity of such examination are apparent. At a later stage of the proceedings, when the issues between plaintiff and defendants shall have been developed, other appropriate measures can be taken by the plaintiff to obtain the information now sought, if it be found to be then necessary.
The order appealed from is affirmed, with ten dollars costs.
Sedgwick, Ch. J., and Freedman, J., concurred.